DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53, lines 3-4 recites “the positive”, “the negative”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49, 51 and 52 are rejected under 35 U.S.C. 103 as being obvious over Govorkov (US 2009/0190218) in view of Kazuhisa (JP 2013233556) and Chann (US 2011/0216792).
With respect to the limitations of claim 49, Govorkov teaches an addressable array laser processing system, the addressable array laser processing system comprising: at least three laser systems (Figs 2, 3, apparatus 60, with 7 packages 50, 0040); each laser system comprises: a. at least three of laser diode assemblies (Fig 2A, each package 5 having 4 sets of packages 21, 0037); b. each of the at least laser diode assemblies comprises at least ten laser diodes (Figs 1A, 1B, each set of package 21 having 2 packages 20 having 6 individual diode-laser assembly 22, 0025), each of the at least ten laser diodes is capable of producing a blue laser beam (0012, 0030, 0032, the arrays in each group emitting at different wavelengths), having a power of at least about 2 Watts and a beam parameter product of less than 8 mm-mrad (Table 2, 0036), along a laser beam path, each laser beam path is essentially parallel (Fig 2A, each laser beam path parallel at beam combiner 56, 0034), whereby a space is defined between the laser beams traveling along the laser beam paths (see figures 1A, 1B); and c. a means for spatially combining and preserving brightness of the blue laser beams positioned on all of the at least thirty laser beam paths, the means for spatially combining and preserving brightness comprising a collimating optic (Fig 1B, cylindrical lens 44, 0027; 0028, the focal length of lenses 44 is selected such that the beams from the diode-lasers are collimated in the fast-axis) for a first axis of a laser beam, a vertical prism array (Fig 1B, spherical lens 46, 0029) for a second axis of the laser beam; whereby the means for spatially combining and preserving fills in the space between the laser beams with laser energy, thereby providing a combined laser beam a power of at least about 250 Watts, and a beam parameter product of less than 40 mm-mrad (Table 3, 0040).
Govorkov discloses the claimed invention except for the explicitly showing the laser diodes is capable of producing a blue laser beam; the means for spatially combining and preserving brightness of the laser beams including a telescope; each of the at least three laser systems configured to couple each of their combined laser beams into a single optical fiber; whereby each of the at least the three combined laser beams being capable of being transmitted along its coupled optical fiber; the at least three optical fibers in optical association with a laser head; and a control system; wherein the control system comprises a program having a predetermined sequence for delivering each of the combined laser beams at a predetermined position on a target material.  
However, Kazuhisa discloses showing the laser diodes is capable of producing a blue laser beam (0020, 0025, 0026, plurality of blue laser diodes); each of the at least three laser systems configured to couple each of their combined laser beams into a single optical fiber (0028, put together and welded to one optical fiber of the optical transmission path); whereby each of the at least the three combined laser beams being capable of being transmitted along its coupled optical fiber (Figs 2A, 2B, transmission fibers 14-1, 14-2, 14-3, 0047); the at least three optical fibers in optical association with a laser head (Fig 1, optical head 15, 0036); and a control system (computer 41, 0055); the control system comprises a program having a predetermined sequence for delivering each of the combined laser beams at a predetermined position (processing table 27, movement 26, 0051, 0055) on a target material is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the addressable array laser processing system of Govorkov having three laser systems with a plurality of diodes having adjustable wavelengths with the laser diodes is capable of producing a blue laser beam; each of the at least three laser systems configured to couple each of their combined laser beams into a single optical fiber; whereby each of the at least the three combined laser beams being capable of being transmitted along its coupled optical fiber; the at least three optical fibers in optical association with a laser head; and a control system; wherein the control system comprises a program having a predetermined sequence for delivering each of the combined laser beams at a predetermined position on a target material of Kazuhisa for the purpose of providing a known laser machining apparatus is that is compact, achieves stable performance (abstract) and uses a known laser wavelength that is suitable for semiconductor materials (0023).
Additionally, Chann discloses the means for spatially combining and preserving brightness of the laser beams including a telescope (Fib 2B, telescoping system 264, 0077) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the addressable array laser processing system of Govorkov in view of Kazuhisa having a means for spatially combining and preserving brightness of the laser beams with the telescope of Chann for the purpose of providing a known optical configuration that allows the beam size along the optical path to be reduced, thereby reducing overall size requirements of the system (0077, 0078).
With respect to the limitations of claims 51 and 52, Kazuhisa discloses the fibers in the laser head are configured in an arrangement selected from the group consisting of linear, non-linear, circular (Figs 4, 6, 0040, 0041), rhomboid, square, triangular, and hexagonal; the fibers in the laser head are configured in an arrangement selected from the group consisting of 2x5, 5x2, 4x5, at least 5 x at least 5, 10x5, 5x10 and 3x4 (Figs 4, 6, 0040, 0041).

Claim 50 is rejected under 35 U.S.C. 103 as being obvious over Govorkov (US 2009/0190218) in view of Kazuhisa (JP 2013233556) and Chann (US 2011/0216792) as applied to claim 49, further in view of Mei (US 2003/0091277) and Meiners (US 6,861,613).
With respect to the limitations of claim 50, Govorkov in view of Kazuhisa and Chann discloses the claimed invention except for the predetermined sequence for delivering comprises individually turning on and off the laser beams from the laser head, thereby imaging onto a bed of powder to melt and fuse the target material comprising a powder into a part.  
However, Mei discloses the predetermined sequence for delivering comprises individually turning on and off the laser beams (0039) from the laser head, thereby imaging onto the workpiece is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the addressable array laser processing system of Govorkov in view of Kazuhisa and Chann having individual laser beam diodes with the predetermined sequence for delivering comprises individually turning on and off the laser beams from the laser head, thereby imaging onto the workpiece of Mei for the purpose of providing a known laser treatment sequence that accommodates for a desired contrast level and field uniformity (0039).
Additionally, Meiners discloses the workpiece is a bed of powder (Fig 1, powder supply tank powdered fist material 4, Col 5) to melt and fuse the target material comprising a powder into a part.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the addressable array laser processing system of Govorkov in view of Kazuhisa, Chann and Mei having a workpiece with the workpiece is a bed of powder to melt and fuse the target material comprising a powder into a part of Meiners for the purpose of forming a known laser system that is suitable for 3D additive manufacturing.  

Claims 53, 57 and 58 are rejected under 35 U.S.C. 103 as being obvious over Govorkov (US 2009/0190218) in view of Kazuhisa (JP 2013233556) and Chann (US 2011/0216792) as applied to claim 49, further in view of Meiners (US 6,861,613).
With respect to the limitations of claim 53, Govorkov in view of Kazuhisa and Chann discloses the claimed invention except for the target material comprises a powder bed; and, comprising: an x-y motion system, capable of transporting the laser head across a powder bed, thereby melting and fusing the powder bed; and a powder delivery system positioned behind the laser source to provide a fresh powder layer behind the fused layer.  However, Meiners discloses the target material comprises a powder bed (Fig 1, powder supply tank powdered fist material 4, Col 5); and, comprising: an x-y motion system (Col 5, Line 67 thru Col 6, Line 6), capable of transporting the laser head across a powder bed, thereby melting and fusing the powder bed; and a powder delivery system (Fig 1, powder introduction mechanism 9, Col 5) positioned behind the laser source to provide a fresh powder layer behind the fused layer is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the addressable array laser processing system of Govorkov in view of Kazuhisa and Chann having a workpiece target material with the target material comprises a powder bed; and, comprising: an x-y motion system, capable of transporting the laser head across a powder bed, thereby melting and fusing the powder bed; and a powder delivery system positioned behind the laser source to provide a fresh powder layer behind the fused layer of Meiners for the purpose of forming a known laser system that is suitable for 3D additive manufacturing.  
With respect to the limitations of claims 57 and 58, Meiners discloses comprising a gravity feed powder system (powder introduction mechanism 9); comprising a powder feed system, the powder is entrained in an inert gas flow (Col 2, Lines 18-22, inert gas flow).

Claim 54 is rejected under 35 U.S.C. 103 as being obvious over Govorkov (US 2009/0190218) in view of Kazuhisa (JP 2013233556), Chann (US 2011/0216792) and Meiners (US 6,861,613) as applied to claims 49 and 53, further in view of Lewis (US 5,837,960).
With respect to the limitations of claim 54, Govorkov in view of Kazuhisa, Chann and Meiners discloses the claimed invention except for comprising: a z- motion system, capable of transporting the laser head to increment and decrement a height of the laser head above a surface of the powder bed.  However, Lewis discloses comprising: a z- motion system (Fig 1, positioner 22, Col 7, Lines 14-16), capable of transporting the laser head to increment and decrement a height of the laser head above a surface of the powder bed is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the addressable array laser processing system of Govorkov in view of Kazuhisa, Chann and Meiners silent to a z-motion system with the z-motion system of Lewis for the purpose of providing a known moving configuration that allows form movement in the up and down directions (Col 7, Lines 14-16).

Claim 55 is rejected under 35 U.S.C. 103 as being obvious over Govorkov (US 2009/0190218) in view of Kazuhisa (JP 2013233556), Chann (US 2011/0216792) and Meiners (US 6,861,613) as applied to claims 49 and 53, further in view of Mazumder (US 2005/0038551).
With respect to the limitations of claim 55, Govorkov in view of Kazuhisa, Chann and Meiners discloses the claimed invention except for further comprising: a bi-directional powder placement device capable of placing powder directly behind the delivered laser beam as it travels in the positive x direction or the negative x direction.  However, Mazumder discloses further comprising: a bi-directional powder placement device capable of placing powder directly behind (Fig 1, two powder delivery nozzles 22, 0020) the delivered laser beam as it travels in the positive x direction or the negative x direction is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the addressable array laser processing system of Govorkov in view of Kazuhisa, Chann and Meiners having a powder placement device with the further comprising: a bi-directional powder placement device capable of placing powder directly behind the delivered laser beam as it travels in the positive x direction or the negative x direction of Mazumder for the purpose of providing an additionally powder placement device that increases the speed of powder material deposition.

Claims 56, 59 and 60 are rejected under 35 U.S.C. 103 as being obvious over Govorkov (US 2009/0190218) in view of Kazuhisa (JP 2013233556), Chann (US 2011/0216792) and Meiners (US 6,861,613) as applied to claims 49 and 53, further in view of Sato (US 2006/0169679).
With respect to the limitations of claims 56, 59 and 60, Meiners discloses the powder is placed by gravity ahead of the laser beams (powder introduction mechanism 9); comprising a powder feed system (9), the powder is entrained in an inert gas flow (Col 2, Lines 18-22, inert gas flow).  Govorkov in view of Kazuhisa, Chann and Meiners discloses the claimed invention except for the powder feed system that is transverse to N laser beams where N > 1.  However, Sato discloses the powder feed system (Figs 4, 5, powdery-material discharge opening 213, 0029) that is transverse to N laser beams where N > 1 (Fig 6, shows multiple laser beams L, 0030) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the addressable array laser processing system of Govorkov in view of Kazuhisa, Chann and Meiners having a laser diode with the powder feed system that is transverse to N laser beams where N > 1 of Sato for the purpose of providing a known multiple laser that increases the speed of powder material fusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/20/2022